DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 20180010829), hereinafter referred to as Taras, in view of Jones (US Pat No. 4,909,041), hereinafter referred to as Jones.

Re claim 1, Taras teaches a heat pump system, comprising:
a compressor (24) configured to circulate a refrigerant through a refrigerant circuit (e.g. 100);
a desuperheater heat exchanger (HX-2) positioned directly downstream of the compressor to receive the refrigerant from the compressor, wherein all of the refrigerant is conveyed via the refrigerant circuit through the desuperheater heat exchanger during operation of the heat pump system regardless of active status or inactive status of the desuperheater heat exchanger, the desuperheater heat exchanger operable as a desuperheater or a condenser (C4-lns 55-65);
a refrigerant-to-liquid source heat exchanger (HX-1) operable as either a condenser or an evaporator (implicit) to exchange heat between the refrigerant and a heat exchange liquid (liquid pump by P1);
a refrigerant-to-air load heat exchanger (10) operable as either a condenser or an evaporator (implicit) to exchange heat between the refrigerant and the air (¶ 26, “refrigerant-to-air”), the air conditioned thereby for use in the space;
a reversing valve (20) disposed along the refrigerant circuit, the reversing valve including a first port (port connecting HX-2 to 20) configured to receive the refrigerant from the desuperheater heat exchanger, a second port (port connecting 24 to 20) connected to the compressor, a third port (port connecting 20 to 10) connected to the refrigerant-to-air load heat exchanger, and a fourth port (port connecting 20 to HX-1) connected to the refrigerant-to-liquid source heat exchanger; and
an expansion valve (16) disposed on the refrigerant circuit and positioned between the refrigerant-to-liquid source heat exchanger and the refrigerant-to-air load heat exchanger,
wherein in a space cooling mode (see Fig 1 the valve position on cooling), the reversing valve is configured to convey the refrigerant from the first port to the fourth port and from the second port to the third port to see Fig 1 the valve position on cooling), and
wherein in a space heating mode (see Fig 1 the valve position for heating which is the opposite of the position for cooling), the reversing valve is configured to convey the refrigerant from the first port to the third port and from the second port to the fourth port to cause the refrigerant to flow to the refrigerant-to-air load heat exchanger configured to operate as a condenser, through the expansion valve, and to the refrigerant-to-liquid source heat exchanger configured to operate as an evaporator to heat the air for use in the space (see Fig 1 the valve position for heating which is the opposite of the position for cooling).
Jones does not explicitly teach the limitation of the compressor being variable speed compressor.
However, Taras teaches a heat pump comprising compressor being variable speed compressor (102, ¶ 23).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary dkill in the art to have modified Taras and configured the compressor as a variable speed compressor, as taught by Taras, in order to provide a more efficient system.

Re claim 4, Jones, as modified, teaches the heat pump system of claim 1. Taras further teaches including a fan (120) driven by a variable speed motor (121), the fan configured to flow air over a portion of the refrigerant-to-air load heat exchanger. (¶ 26, “a fan 120 of any known type and may be equipped with a variable flow capability feature”).

Re claim 5, Jones, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the desuperheater heat exchanger is a refrigerant-to-liquid heat exchanger (¶ 27) configured to exchange heat between refrigerant in the refrigerant circuit and domestic water in a storage loop (122), and the exchange of heat between the refrigerant and the domestic water is modulated by an amount of flow of the domestic water through the desuperheater heat exchanger (¶ 41, “the pump motor controlling the speed and operation of the pump 124 in the water heater loop 122”).

Re claim 6, Jones, as modified, teaches the heat pump system of claim 5. Taras further teaches including a storage tank (¶ 27, “the water tank (not shown)”) for storing heated domestic water.

Re claim 7, Jones, as modified, teaches the heat pump system of claim 5. Taras further teaches including a variable speed pump (124; see ¶ 27) for circulating the domestic water in the storage loop and through the desuperheater heat exchanger.

Re claim 8, Jones, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the refrigerant-to-liquid source heat exchanger is configured to exchange heat between the refrigerant in the refrigerant circuit and the heat exchange liquid in a source loop (¶ 24).

Re claim 9, Jones, as modified, teaches the heat pump system of claim 8. Taras further teaches including a variable speed pump for circulating a liquid in the source loop and through the refrigerant-to-liquid source heat exchanger (¶ 24, “The associated fan or pump (not shown) may be of a variable flow type, such as being driven by a variable speed motor, a pulse width-modulated motor, or an ON/OFF cycling motor, to enhance operation and control of the heat pump system 100”).

Re claim 10, Jones, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the expansion valve is an electronically controlled thermostatic expansion valve (¶ 25).

Re claim 11, Jones, as modified, teaches the heat pump system of claim 1. Taras further teaches including a controller (132) comprising a processor and memory (implicit see ¶ 41) on which one or more software programs are stored, the controller configured to control operation of the reversing valve, the expansion valve, the compressor, a first variable speed pump (124) for circulating water through the desuperheater heat exchanger, and a second variable speed pump (¶ 24, “The associated fan or pump (not shown) may be of a variable flow type, such as being driven by a variable speed motor, a pulse width-modulated motor, or an ON/OFF cycling motor, to enhance operation and control of the heat pump system 100”) for circulating the heat exchange liquid through the refrigerant-to-liquid source heat exchanger (see ¶ 24 and 41-42).

Re claim 12, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a space heating mode (¶ 37, “space heating mode”), the controller is configured to: control the first variable speed pump to disable heat exchange in the desuperheater heat exchanger (see ¶ 43, indicatin the selective utilization of pump 124; see also Fig 4, where the heat exchanger 126 is disable) is conveyed via the refrigerant circuit through the desuperheater heat exchanger (implicit by the modification); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the load heat exchanger acting as a condenser and to return flow from the source heat exchanger acting as an evaporator to the compressor (see Fig 4); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger (see Fig 4); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 37, where is clear that heat exchange is performed thus the need of enabling the second pump is required).

Re claim 13, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a space cooling mode (¶ 32-33, “space cooling mode”), the controller is configured to: see ¶ 43, indicatin the selective utilization of pump 124; see also Fig 2, where the heat exchanger 126 is disable) is conveyed via the refrigerant circuit through the desuperheater heat exchanger (implicit by the modification); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the source heat exchanger acting as a condenser and to return flow from the load heat exchanger acting as an evaporator to the compressor (see Fig 2); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 2); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 32-33, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
	
Re claim 14, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a space heating with desuperheater water heating mode (¶ 38, “space heating and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 5, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively low); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the load heat exchanger acting as a condenser and to return flow from the source heat exchanger acting as an evaporator to the compressor, wherein the refrigerant flow from the desuperheater heat exchanger comprises desuperheated refrigerant (Fig 5); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger (Fig 5); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 38-39, where is clear that heat exchange is performed thus the need of enabling the second pump is required).
Re claim 15, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a space cooling with desuperheater water heating mode (¶ 35, “space cooling and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 3, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively low); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger to the source heat exchanger acting as a condenser and to return flow from the load heat exchanger acting as an evaporator to the compressor, wherein the refrigerant flow from the desuperheater heat exchanger comprises desuperheated refrigerant (see Fig 3 and ¶ 35, “In this mode of operation, the water heating heat exchanger 126 may operate as a desuperheater and partial condenser or, alternately, as a desuperheater, condenser, and subcooler. In the former case, the source heat exchanger 106 is used to complete the condensation process and subcool the refrigerant. In the latter case, the source heat exchanger 106 is used to further subcool the refrigerant and improve operational efficiency and dehumidification capability of the heat pump system 100 (see FIG. 7). Alternatively, in the latter case, the source heat exchanger 106 may be bypassed through a bypass line 134 using a 3-way valve 136 (as shown in broken lines) and the water supply for the source heat exchanger 106 may be shut down to reduce input power for the circulating pump (not shown). The 3-way valve 136 may have a variable capability feature and may be utilized as an auxiliary performance control and pressure control device. In all other aspects, this mode of operation is similar to the cooling mode of operation of FIG. 2.”); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 3); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 35-36, where is clear that heat exchange is performed thus the need of enabling the second pump is required).

Re claim 16, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a space cooling to water heating mode (¶ 35, “space cooling and water heating mode”), the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 3, where the heat exchanger 126 is enable; the examiner considers the rate of the operation of the pump 124 is relatively high); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger acting as a condenser to the source heat exchanger configured in an inactive state and to return flow from the load heat exchanger acting as an evaporator to the see Fig 3 and ¶ 35, “In this mode of operation, the water heating heat exchanger 126 may operate as a desuperheater and partial condenser or, alternately, as a desuperheater, condenser, and subcooler. In the former case, the source heat exchanger 106 is used to complete the condensation process and subcool the refrigerant. In the latter case, the source heat exchanger 106 is used to further subcool the refrigerant and improve operational efficiency and dehumidification capability of the heat pump system 100 (see FIG. 7). Alternatively, in the latter case, the source heat exchanger 106 may be bypassed through a bypass line 134 using a 3-way valve 136 (as shown in broken lines) and the water supply for the source heat exchanger 106 may be shut down to reduce input power for the circulating pump (not shown). The 3-way valve 136 may have a variable capability feature and may be utilized as an auxiliary performance control and pressure control device. In all other aspects, this mode of operation is similar to the cooling mode of operation of FIG. 2.”); control an opening in the expansion valve to cause refrigerant flow from the source heat exchanger, through the expansion valve, and to the load heat exchanger (see Fig 3 and ¶ 35-36); and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 35-36, where is clear that heat exchange is performed thus the need of enabling the second pump is required).

Re claim 17, Jones, as modified, teaches the heat pump system of claim 16. Taras further teaches wherein the load heat exchanger is a refrigerant-to-air heat exchanger (¶ 26), and the controller is configured to control a variable speed motor to drive a fan to flow air over a portion of the load heat exchanger (e.g. ¶ 41).

Re claim 18, Jones, as modified, teaches the heat pump system of claim 11. Taras further teaches wherein to operate the system in a water heating mode, the controller is configured to: control the first variable speed pump to enable heat exchange in the desuperheater heat exchanger to heat domestic water pumped through the desuperheater heat exchanger (see ¶ 43, indicating the selective utilization of pump 124; see also Fig 6, where the heat exchanger 126 is enable); control the reversing valve to cause refrigerant flow from the desuperheater heat exchanger acting as a condenser to the load heat exchanger configured in an inactive state and to return flow from the source heat exchanger acting as an evaporator to the compressor (see Fig 6); control an opening in the expansion valve to cause refrigerant flow from the load heat exchanger, through the expansion valve, and to the source heat exchanger; and control the second variable speed pump to enable heat exchange in the source heat exchanger (see ¶ 40; see Fig 6; the examiner notes that the mode of operation works as claimed).

Re claim 19, see rejection to claims 1 and 13-18. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over to as Jones, in view of Taras, as applied to claim 1, in view of McCahill (US 20100005821), hereinafter referred to as McCahill.

Re claim 2, Jones, as modified, teaches the heat pump system of claim 1. Jones does not explicitly teach wherein the desuperheater heat exchanger is a coaxial heat exchanger. However, McCahill teaches a heat pump system comprising a desuperheater heat exchanger (115) is a coaxial heat exchanger (see Fig 1). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Jones and configured the desuperheater heat exchanger as a coaxial heat exchanger, as taught by McCahill, in order to provide more high heat exchange efficiency. 

Re claim 3, Jones teaches the heat pump system of claim 1. Jones does not explicitly teach wherein the refrigerant-to-liquid source heat exchanger is a coaxial heat exchanger. However, McCahill teaches a heat pump system comprising a refrigerant-to-liquid source heat exchanger (5) is a coaxial heat exchanger (see Fig 1). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Jones and configured the desuperheater heat exchanger as a coaxial heat exchanger, as taught by McCahill, in order to provide more high heat exchange efficiency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.